Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 1/29/21.
Claims 1, 7 and 13 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 1/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-6 are directed to a method. Claims 7-12 are directed to a system. Claims 13-20 are directed to a non-transitory computer readable storage medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1-6, 7-12 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1, 7 and 13 recite methods that identifying a plurality of assets within a complex asset environment; a collection of interrelated assets; obtaining information regarding each of the plurality of assets within the complex asset environment; and, performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation using a plurality of sales facilitation solutions to generate sales facilitation content.
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine), the claims are directed to obtaining job market profile information, analyzing the data, and providing a job capability profile. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a job capability profile. In particular, the claims only recites the additional element – a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine. The  sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine  are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite performing sales operations and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed  sales facilitation architecture, a processor, a data bus, a non-transitory medium these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0016 details “The information handling system 100 includes a processor (e.g., central processor unit or “CPU”) 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, a touchpad or touchscreen, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information handling system 100 also includes network port 110 operable to connect to a network 140”.  Further, see Applicants specification para 0015 recites “The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory. Para. [0024], [0036] Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers, Random Arrays of Independent Disks (RAID) storage units, their associated internal and external components, and so forth.” [0092] a sales facilitation engine 120 may be implemented to use information provided by an access module 302, input services 304, and 
ancillary services 306, or a combination thereof, to perform the sale facilitation operation. These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Starr (US 8,352,301) in view of Olsen (US 2014/0122240 A1).

Regarding Claims 1, 7 and 13,    Starr discloses the computer-implementable method/system/medium (Col 8 lines 10-42, sales system including server, database, communication network) for performing a sales facilitation operation via a sales facilitation system architecture (Col 1 lines 8-9 system utilized to sell products and services), comprising:
the sales facilitation architecture comprising an access module (Col 11 lines 43-52 The user type may be used to indicate particular roles in the system 2 as well as indicate levels of access to data in the system 2., Col 12 lines 32-42) and a sales facilitation engine (Fig 2  and Fig 11 #52 sales notification dashboard)
Starr discloses identifying a plurality of assets within a complex asset environment (Col 9 lines 15-30 a sale of a product or service to one customer may signal the opening of a door to sell to many existing or prospective customers in the same industry who often have similar assets and/or business processes and/or who have the same needs., Fig 11 and 12 shows assets such as database software sale, motors Inc. machinery for potential sales and Col 12 lines 55-60); the complex asset environment comprising a collection of assets/products(Col 10 lines 36-45the products page 28 is configured to display one or more product identifiers 30 associated with a particular product or service and a product category 32 associated with each product identifier 30.  interrelated assets) may be assigned the same product category value 32.  Any of a wide variety of products and services may be sold using implementations of the system 2, including, by non-limiting example, software, airplane components, paper, transportation services, any other product or service.)
Obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources (Fig 12 shows information from various sources such as acme mining, databases, Col 13 lines 13-55 Two references have been selected by the user to be included in the sales notification, Acme Mining, Inc., and Motors, Inc. Additional filtering information may be included in the sales notification as in aid in helping the system 2 determine whether a particular client account should be identified as one which could be approached by a sales representative to see if sale could be made.  This information may include the number of employees in the company, the amount of yearly, quarterly revenue or revenue within a certain period of time, the relationship of the potential client account to the company (such as, by non-limiting example, prospective, new, current, former, customer of affiliated or acquired entity or any other relationship category).  The combination of the two product identifiers and the selected target industry identifiers is utilized by the server 4 to generate a list of client accounts associated with the selected target industry identifiers., Col 14 lines 45-50 client computer 10 to pull information from various databases to be included in the sales notification at the time of publishing or at the time the email is generated.  In addition, as illustrated, collateral relating to the client account, the product(s), and/or a reference(s) may be included in the sales notification) ; and,
Performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment (Fig 20 #64 sales notification sent to potential customer, Col 14 lines 45-50 client computer 10 to pull information from various databases to be included in the sales notification at the time of publishing or at the time the email is generated.  In addition, as illustrated, collateral relating to the client account, the product(s), and/or a reference(s) may be included in the sales notification), the sales facilitation operation being performed via the sales facilitation architecture (Col 8 lines 10-25 the system 2 includes a server 4 operatively coupled to one or more databases), the sales facilitation operation using a plurality of sales facilitation solutions (Fig 25 references/collateral video providing solution) to generate sales facilitation content (Fig 17 and 18 shows sales operation for generating sale including various steps, Fig 20 and Col 18 lines The sales representative is free to edit this text prior to sending the email.  The email may contain prompting text to help the eligible sales representative customize the email before sending and may include links to the collaterals being attached to the email.  In some implementations, the physical collateral computer readable files may be attached to the email; in others only links to the computer readable files on the server 4 may be included).
Starr does not specifically teach the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose
Olsen discloses identifying a plurality of assets within a complex asset environment ([0009] selecting a filtered set of service assets to be used as a source population for opportunity generation., Fig 5 # 502 and [0056]); the complex asset environment comprising a collection of interrelated asset implemented to work in combination with one another for a particular purpose (Fig. 3 # 302, 304 and [0040] asset data model 300 can include product data objects 302, recurring revenue asset data objects 304, opportunity data objects 306, [0051] Fig 4 shows a sales process for a service asset 402.  The service asset 402 (interrelated asset) is related to a covered asset 404 that has been previously sold, leased, etc. to a customer by a commercial entity); asset module ([0038], [0060] dashboard allow user to access data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, as disclosed by Olsen in the system disclosed by Starr, for the motivation of providing a method of selecting a filtered set of service assets to be used as a source population for opportunity generation. ([0009] Olsen)

Claim 7 – Starr discloses the system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium (Col 8 lines 10-42, sales system including server, database, communication network) embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor 

Regarding Claims 2, 8 and 14,    Starr as modified by Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, 
Starr discloses wherein: the plurality of solutions comprise at least one of an asset configuration solution (Fig 20 #64 paradise software solution), a financial solution (Fig 10 # 62 customer savings breakdown), a profit margin solution, an asset performance solution and an asset equivalence solution.

Regarding Claims 3, 9 and 15,    Starr as modified by Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, 
Starr discloses wherein: the sales facilitation content comprises at least one of sales collateral (Fig 17 collateral), product and service presentations (Fig 18 sales webinar), and sales proposals.

Regarding Claims 4, 10 and 16,    Starr as modified by Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, 
Starr discloses wherein: the sales facilitation content comprises sales facilitation instructions, the sales facilitation instructions comprising content on how to use a sales proposal to facilitate sale of an asset (Fig 18 and 25 instructions on how to run this sale, Col 18 lines 1-8 section showing how to run the particular sale.).

Regarding Claims 5, 11 and 17,    Starr as modified by Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, further comprising:
Starr discloses generating information relating to a use of the sales facilitation content by sales personnel (Fig 18 and 25 instructions on how to run this sale, Col 18 lines 1-8 section showing how to run the particular sale., Fig 25 shows sales proposals generated by sale rep. John Doe).

Regarding Claims 6, 12 and 18,    Starr as modified by Olsen teaches the method of claim 5, system of claim 11 and medium of claim 17, wherein:
Starr discloses the information relating to the use of the sales facilitation content comprises at least one of which sales facilitation content was used by sales personnel associated with a particular customer account (Col 18 lines 58-67 the system may have the ability to capture identifying information associated with an individual who downloaded, viewed, or otherwise access collateral included in or linked within the email., Col 17 lines 10-28 Collaterals associated with the product and/or the client account that was the subject of the sale are also made available on the interface.,), at what point in time the sales facilitation content was used and which sales personnel associated with the particular customer account used the sales facilitation content (Fig 8  #46 John doe sales rep, time of last login/access, Fig 12 #54 shows sales rep. John doe creating sales email, Fig 13 upload/access past webinar record link (sales facilitation content), Col 14 lines 19-35, Col 22 lines 6-16 report of which sales notifications are associated with which customers or client accounts and to simultaneously see which sales representatives assigned to a particular account)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starr (US 8,352,301 B1) in view of Olsen (US 2014/0122240) as applied to claim 13, further in view of Freishtat (US 8,868,448)

Regarding Claim 19,    Starr as modified by Olsen teaches the non-transitory, computer-readable storage medium of claim 13, 
Starr does not specifically teach wherein:  the computer executable instructions are deployable to a client system from a server system at a remote location
Freishtat teaches instructions are deployable to a client system from a server system at a remote location (Col 10 lines 18-20 network/system running in one or more geographical locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the computer executable instructions are deployable to a client system from a server system at a remote location, as disclosed by Frishtat in the system disclosed by Starr, for the motivation of providing a method of facilitating selling interaction with customer (Col 1 lines 12-15) and providing assistance to customer when requested (Col 10 lines 40-55 Frishtat).

Regarding Claim 20,    Starr as modified by Olsen teaches the non-transitory, computer-readable storage medium of claim 13, 
Starr does not specifically teach wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis.
Frishtat teaches wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Col 10 lines 35-45 the customer has requested assistance from an SA., Col 17 lines 23-34, 36-48 In step 1004, the SA greets the customer.  This greeting is either re-active (if the customer has requested help) (on-demand))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the computer executable instructions are provided by a service provider to a user on an on-demand basis, as disclosed by Frishtat in the system disclosed by Starr, for the motivation of providing a method of facilitating selling interaction with customer (Col 1 lines 12-15) and providing assistance to customer when requested (Col 10 lines 40-55 Frishtat).

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 
Regarding 101 rejection, examiner has considered all arguments and respectfully disagrees. The claim limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing sales operations which is a fundamental economic principle or practice. That is, other than reciting the structural elements (such as a sales facilitation architecture, a processor, a data bus, a non-transitory medium), the claims are directed to obtaining job market profile information, analyzing the data, and providing a job capability profile. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Petrossi (US 8,335,707 B2) discloses method of developing sales information for use in a buyer-seller environment.
  Katz (US 7,870,012) discloses a method for assisting a user with procurement decisions, sourcing decisions and strategic sourcing decisions in an enterprise.
  Liversay (US 2008/0065445) discloses matching buyers and sellers of either goods or services, or goods and services for a project.
  Freishtat (US 8,864,448) discloses providing the SA with best practices information from the practices engine includes sales advice, external information, and product and catalog information, such as comparisons to other products, third party information regarding the product, sales pitches, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629